                            Case 3:19-cv-00287-MMD-WGC Document 1 Filed 05/30/19 Page 1 of 7




                        1 Kerry S. Doyle, Esq.
                            Nevada Bar No. 10866
                        2 DOYLE LAW OFFICE, PLLC.
                            4600 Kietzke Lane, Suite I-207
                        3 Reno, NV 89502
                            kerry@rdoylelaw.com
                        4

                        5 Attorneys for Plaintiff

                        6

                        7                            UNITED STATES DISTRICT COURT
                        8                           IN AND FOR THE STATE OF NEVADA
                        9 MARY LOHNES, an individual;                         Case No: cv-19-287
                       10                                       Plaintiff,
                                 vs.                                                      COMPLAINT
                       11
                                                                                         Jury Demanded
                       12 WASHOE COUNTY, a public agency, and
                            DOES I-X;
                       13
                                                             Defendants.
                       14 ______________________________________/

                       15         Plaintiff, MARY LOHNES, an individual, by and through her counsel of record,
                       16 DOYLE LAW OFFICE, PLLC, and Kerry S. Doyle, Esq. hereby makes her complaint

                       17 against WASHOE COUNTY operating the Washoe County Library as follows:

                       18                              JURISDICTION AND VENUE
                       19         1.     This suit is brought under the Family Medical Leave Act, 29 U.S.C. §§ 2601
                       20 et seq. (“FMLA”).

                       21         2.     The Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C.
                       22 § 2617.

                       23         3.     Venue is proper in Northern Nevada because the events that gave rise to this

Kerry S. Doyle, Esq.
                       24 complaint occurred in Washoe County.
4600 Kietzke Lane
Suite I-207            25         4.     All the unlawful employment practices alleged herein were committed within
Reno, Nevada 89502
(775) 525-0889
                       26 the state of Nevada.
kerry@rdoylelaw.com
                       27         5.     Plaintiff Mary Lohnes is a citizen of the United States and the State of
                       28 Nevada who resides in Washoe County.


                                                                         1
                            Case 3:19-cv-00287-MMD-WGC Document 1 Filed 05/30/19 Page 2 of 7




                        1         6.     Mary Lohnes began working for Washoe County in the Washoe County
                        2 Library system in May 1997 and worked full-time during the twelve months prior to her

                        3 requesting leave pursuant to the FMLA. Therefore, she is an eligible employee within 29

                        4 U.S.C. § 2611(2) and 29 C.F.R. § 825.110.

                        5         7.     Defendant Washoe County is a public agency and therefore an “employer” as
                        6 defined by 29 U.S.C. § 2611(4)(A).

                        7         8.     At all times relevant herein, individual members, elected officials, appointees,
                        8 agents, employees, servants, and/or joint venturers of Washoe County acting within the
                        9 course and scope of their employment or agency engaged in acts in violation of the FMLA,

                       10 United States Constitution, Federal law, state law, and/or common law as alleged herein

                       11 and legally and proximately caused some or all of the damages identified herein. Lohnes is

                       12 currently ignorant of the true identities of these Parties, and therefore, sues these

                       13 Defendants by fictitious names DOES 1 through 20. Lohnes will amend this Complaint to

                       14 allege the true names, acts, and capacities of these Defendants as soon as they are

                       15 ascertained.

                       16         9.     Washoe County participated, directed, approved, ratified, and condoned the
                       17 acts complained of herein, and therefore is liable for all acts of its individual members,

                       18 elected officials, appointees, agents, employees, and servants, through respondeat superior,

                       19 agency, or as joint venturers.

                       20                                  GENERAL ALLEGATIONS
                       21         10.    Mary Lohnes began working for Washoe County as a library aide in 1997 and
                       22 advanced through the ranks over time. Beginning in 2001, Lohnes was assigned to the

                       23 Downtown Reno Library, a location with particular challenges in the most urban setting for

Kerry S. Doyle, Esq.
                       24 any of the Washoe County libraries.
4600 Kietzke Lane
Suite I-207            25         11.    After Lohnes had been serving at the downtown location for nearly fourteen
Reno, Nevada 89502
(775) 525-0889
                       26 years, the Washoe County Library Board of Trustees hired a new director, Jeff Scott, in
kerry@rdoylelaw.com
                       27 December 2015.

                       28


                                                                         2
                            Case 3:19-cv-00287-MMD-WGC Document 1 Filed 05/30/19 Page 3 of 7




                        1         12.    While Scott was settling into his role, Lohnes was experiencing personal
                        2 difficulty as she needed to care for her aging mother.

                        3         13.    Lohnes moved her mother into her home and, in December 2016, requested
                        4 and was granted intermittent leave pursuant to the FMLA to care for her mother.

                        5         14.    Working at the Downtown Reno location meant that Lohnes was only six
                        6 minutes from home, so she could respond to her mother’s emergencies while maintaining

                        7 her career.

                        8         15.    On May 30, 2017, Lohnes’s direct supervisor, Scottie Wallace, informed
                        9 Lohnes that Director Scott was ordering transfers of several long-time library employees,

                       10 and that Lohnes was to be transferred to the Spanish Springs location.

                       11         16.    The next day, Lohnes informed her supervisor and Director Scott that the
                       12 proposed transfer would cause a hardship because of Lohnes’s FMLA leave.

                       13         17.    To be clear, the Spanish Springs location was more than five times further
                       14 from Lohnes’s home than the Downtown Reno location, increasing her commute time

                       15 significantly and decreasing her ability to respond to emergent situations – the major

                       16 purpose of her intermittent FMLA leave.

                       17         18.    Scott initially agreed to postpone Lohnes’s transfer until September 2017,
                       18 however, he announced the transfer on June 6, 2017.

                       19         19.    Between June 2017, and September 2017, Lohnes continued to work at the
                       20 Downtown Reno location, which also houses the administrative offices for Washoe County

                       21 Libraries and therefore Scott’s office.

                       22         20.    Scott, who had previously been cordial to Lohnes, began treating her with
                       23 contempt, questioning her work product, undermining her decisions and otherwise

Kerry S. Doyle, Esq.
                       24 harassing her for invoking her rights under the FMLA.
4600 Kietzke Lane
Suite I-207            25         21.    Although Scott had been directly and repeatedly informed that a transfer
Reno, Nevada 89502
(775) 525-0889
                       26 would impose a hardship on Lohnes, in August 2017, Scott directed Wallace to inform
kerry@rdoylelaw.com
                       27 Lohnes that her transfer would be effective after Labor Day.

                       28


                                                                         3
                            Case 3:19-cv-00287-MMD-WGC Document 1 Filed 05/30/19 Page 4 of 7




                        1         22.    Wallace, Lohnes’s direct supervisor, again appealed to Scott, stating that the
                        2 transfer would cause a hardship to Lohnes and that other options were available.

                        3         23.    Scott rebuffed Wallace’s attempts to forestall the transfer, claiming that it
                        4 would not be “fair” to transfer other employees and not Lohnes.

                        5         24.    On August 24, 2017, Lohnes filed a formal grievance claiming that the
                        6 transfer would violate the FMLA because it would impose a hardship and that she had

                        7 suffered retaliation and harassment since asserting her rights under the FMLA.

                        8         25.    Despite filing the grievance, Lohnes reported to the Spanish Springs location
                        9 and continued to perform to the best of her ability.

                       10         26.    The transfer, however, caused Lohnes immeasurable stress because she was
                       11 so far from her mother and concerned that she would be unable to timely respond to

                       12 emergency situations.

                       13         27.    The transfer also forced Lohnes to take more leave than she desired to
                       14 because she was unable to quickly check on her mother and return to work on lunch or

                       15 other breaks as she could have without taking leave from the Downtown Reno location.

                       16         28.    The transfer additionally increased the wear and tear on Lohnes’s car and her
                       17 costs to commute, causing an economic hardship.

                       18         29.    Scott responded to the grievance without addressing the specific protections
                       19 of the FMLA, asserting that it only protected her right to take leave without losing her job.

                       20         30.    Lohnes continued her challenge, filing a level two grievance, in October
                       21 2017, detailing the hardships that the transfer imposed, including the stress created for her

                       22 by not being able to timely respond to emergency situations.

                       23         31.    In November 2017, Lohnes’s grievance was upheld, recommending that

Kerry S. Doyle, Esq.
                       24 Lohnes be transferred back to the Downtown Reno location, or, if that was impossible as
4600 Kietzke Lane
Suite I-207            25 represented by the County, to the closer-to-home Sierra View location.
Reno, Nevada 89502
(775) 525-0889
                       26         32.    Scott determined that Lohnes would be transferred to the Sierra View
kerry@rdoylelaw.com
                       27 location instead of, as was most appropriate, returning Lohnes to the shift and location to

                       28 which she was assigned while on intermittent FMLA leave.


                                                                         4
                            Case 3:19-cv-00287-MMD-WGC Document 1 Filed 05/30/19 Page 5 of 7




                        1          33.    While Lohnes was pursuing her grievances, another employee asked to be
                        2 transferred back to her original location. Although that employee was not protected by the

                        3 FMLA, Scott approved the return transfer.

                        4          34.    Lohnes reported to the Sierra View location after the resolution of her level
                        5 two grievance, but the stress of being further from her home, being required to change her

                        6 work schedule so that she did not have the same days off, and continued retaliation against

                        7 Lohnes by Scott ultimately lead to her constructive termination.

                        8          35.    Lohnes resigned effective July 2018.
                        9          36.    Prior to her resignation, Lohnes filed a complaint for Washoe County’s
                       10 violations of the FMLA with the Department of Labor.

                       11          37.    The Department of Labor substantiated Lohnes’ claims that Washoe County
                       12 violated 29 C.F.R. §§ 825.204(d), 825.220(a), & 825.300(d), by transferring her to a work

                       13 location that created a hardship, harassing her in retaliation for exercising her FMLA rights,

                       14 and failing to provide a timely eligibility notice.

                       15          38.    As a result of Scott’s interference with and retaliation for Lohnes’s exercising
                       16 her FMLA rights, Lohnes was forced to buy time to allow her to retire, the amount of her

                       17 retirement benefit was decreased, she lost longevity pay, and was deprived of earning 200

                       18 hours of annual leave.

                       19                                   FIRST CAUSE OF ACTION
                       20                        Interference with and Restraint of FMLA rights
                       21          39.    Lohnes incorporates and restates each of the above paragraphs as if fully set
                       22 forth herein.

                       23          40.    In granting Lohnes request for FMLA leave, Washoe County recognized that

Kerry S. Doyle, Esq.
                       24 she was eligible for and entitled to FMLA leave through December 2018.
4600 Kietzke Lane
Suite I-207            25          41.    Washoe County is a public agency and therefore is a covered employer under
Reno, Nevada 89502
(775) 525-0889
                       26 the FMLA.
kerry@rdoylelaw.com
                       27          42.    Lohnes was denied FMLA benefits to which she was entitled under the
                       28 FMLA when she was transferred to a work location that created a hardship.


                                                                            5
                            Case 3:19-cv-00287-MMD-WGC Document 1 Filed 05/30/19 Page 6 of 7




                        1         43.     Lohnes was denied benefits to which she was entitled when she was harassed
                        2 and retaliated against for invoking her rights.

                        3         44.     The interference was willful because Scott persisted in the transfer and
                        4 retaliation despite being informed regarding the hardship it would cause on several

                        5 occasions.

                        6         45.     The willfulness is further illustrated by Scott’s decision to transfer an
                        7 employee without FMLA benefits who complained about the hardship of a transfer.

                        8         46.     As a direct and proximate result of Washoe County’s willful violations
                        9 Lohnes suffered monetary damages in loss of pay, benefits, compensation and leave.

                       10         47.     As a direct and proximate result of Washoe County’s willful violations
                       11 Lohnes incurred attorneys’ fees and costs.

                       12                                 SECOND CAUSE OF ACTION
                       13                           Retaliation for Exercise of FMLA rights
                       14         48.     Lohnes incorporates and restates each of the above paragraphs as if fully set
                       15 forth herein.

                       16         49.     Lohnes asserted her rights under the FMLA to be protected from a transfer
                       17 that would create a hardship.

                       18         50.     Washoe County denied her that protection and retaliated against her for
                       19 asserting it by creating a hostile work environment.

                       20         51.     Washoe County repeatedly denied Lohnes’s requests to return to the
                       21 Downtown Reno location despite allowing a transfer for an employee who was not

                       22 protected by the FMLA.

                       23         52.     As a direct and proximate result of Washoe County’s willful violations

Kerry S. Doyle, Esq.
                       24 Lohnes suffered monetary damages in loss of pay, benefits, compensation and leave.
4600 Kietzke Lane
Suite I-207            25         53.     Lohnes was constructively terminated as a result of Washoe County’s
Reno, Nevada 89502
(775) 525-0889
                       26 retaliatory harassment.
kerry@rdoylelaw.com
                       27         54.     As a direct and proximate result of Washoe County’s willful violations
                       28 Lohnes incurred attorneys’ fees and costs.


                                                                            6
                            Case 3:19-cv-00287-MMD-WGC Document 1 Filed 05/30/19 Page 7 of 7




                        1         WHEREFORE, Lohnes prays for judgment against Washoe County as follows:
                        2               (a) For damages equal to all past wages, salary, employment benefits, and
                        3                     seniority, denied and lost as a result of Washoe County’s acts alleged herein;
                        4               (b) For damages equal to all future wages, salary, employment benefits,
                        5                     seniority, and promotions denied or lost as a result of Washoe County’s
                        6                     acts alleged herein;
                        7               (c) For additional compensatory damages in an amount to be determined at
                        8                     trial;
                        9               (d) For liquidated damages for willful conduct permitted by 29 U.S.C.
                       10                     § 2617(a)(1)(A)(iii);
                       11               (e) For interest on all damages awarded;
                       12               (f)   For equitable relief as may be appropriate;
                       13               (g) For attorneys’ fees and costs incurred herein;
                       14               (h) For leave to amend this complaint should the same become necessary;
                       15               (i)   For such other and further relief as this Court may deem appropriate.
                       16

                       17         DATED this 30th day of May, 2019.

                       18                                       DOYLE LAW OFFICE, PLLC

                       19                                       By:_/s/ Kerry S. Doyle____________
                                                                 KERRY S. DOYLE, ESQ.
                       20
                                                                 NEVADA BAR NO. 10866
                       21                                        ATTORNEY FOR PLAINTIFF
                       22

                       23

Kerry S. Doyle, Esq.
                       24
4600 Kietzke Lane
Suite I-207            25
Reno, Nevada 89502
(775) 525-0889
                       26
kerry@rdoylelaw.com
                       27

                       28


                                                                          7
